DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/20/2021 has been entered.

Drawings
The drawings were received on 11/05/2021.  These drawings are acceptable.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney, Yizhou Liu, on 11/5/2021.

The application has been amended as follows: 
the time of being cut, bulges outwards gradually with respect to a connection line of two opposing ends of the side, and a vertical distance from a point on the side between an opposing end of the two opposing ends and a midpoint of the side to the connection line of the two opposing ends of the side increases gradually in a direction from the end to the midpoint, wherein the outer shape of the glass panel comprises a bulging amount which is the same as a preset contraction amount, and wherein the bulging amount is, when respective sides of the glass panel protrude beyond the connection lines of the corresponding opposing ends of the respective sides of the glass panel at the time of being cut, vertical distances of respective points from the respective sides to the connection lines of the corresponding opposing ends of the respective sides of the glass panel, and the preset contraction amount is a deformation amount of the respective sides of the glass panel in directions perpendicular to the connection lines of the corresponding opposing ends of the respective sides after the glass panel has been cut.
12. (Currently Amended and Rejoined) A method of preparing a glass panel, comprising: cutting a first piece of glass from a second piece of glass, the first piece of glass having a first outer shape of each side, at the time of being cut, bulging outwards gradually with respect to a connection line of two opposing ends of the side, and a vertical distance from a point on the side between an opposing end of the two opposing ends and a midpoint of the side to the connection line of the two opposing ends of the side increasing gradually in a direction from the end to the midpoint; 
setting a bulging amount of the first outer shape of the first piece of glass to be the same as a preset contraction amount, wherein the bulging amount is, when respective sides of the first piece of glass protrude beyond the connection lines of the corresponding opposing ends of the respective sides of the first piece of glass at the time of being cut, vertical distances of respective points from the respective sides to the connection lines of the corresponding opposing ends of the respective sides of the first piece of glass, and the preset contraction amount is a deformation amount of the respective sides of the first piece of glass in directions perpendicular to the connection lines of the corresponding opposing ends of the respective sides after the first piece of glass has been cut; and 
taking the first piece of glass as a glass panel of a display screen.
13. (Currently Rejoined) The method of claim 12, further comprising: setting on each side of the first piece of glass at least three cutting marks for segmental marking when the first piece of glass is cut.
14. (Canceled)
15. (Currently Rejoined) The method of claim 12, wherein the step of cutting a first piece of glass from a second piece of glass comprises: cutting the first piece of glass having a second outer shape of a rectangle from the second piece of glass, grinding each side of the first piece of glass such that the first piece of glass having the first outer shape.  
16. (Currently Rejoined) The method of claim 15, further comprising: grinding the each side of the first piece of glass such that a bulging amount of the first outer shape of the first piece of glass to be the same as a preset contraction amount, wherein the 
17. (Currently Rejoined) A method of preparing a display screen, comprising: the method of claim 12; and assembling the glass panel into the display screen.  
18. (Currently Rejoined) A method of preparing a display screen, comprising: the method of claim 13; and assembling the glass panel into the display screen.  
19. (Currently Rejoined) A method of preparing a display screen, comprising: the method of claim 15; and assembling the glass panel into the display screen.  
20. (Currently Rejoined) A method of preparing a display screen, comprising: the method of claim 16; and assembling the glass panel into the display screen.

Reasons for allowance
Claims 1, 2, 4-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 1. In addition, Hayashi US 2019/0263322 and Miwa US 2015/0110991 taken along or in combination, at least fails to disclose or suggest “a glass panel of a display screen, wherein each side of glass panel, at the time of being cut, bulges outwards gradually with respect to a connection line of two opposing ends of the side, and a vertical distance from a point on the side between an opposing end of the two opposing ends and a midpoint of the side to the connection line of the two opposing ends of the side increases gradually in a direction from the end to the midpoint, wherein the outer 2 and 4-11 are depended on claim 1 so they are allowable for the same reason.
Regarding claim 12, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of claim 12. In addition, Hayashi US 2019/0263322 and Miwa US 2015/0110991 taken along or in combination, at least fails to disclose or suggest “A method of preparing a glass panel, comprising: cutting a first piece of glass from a second piece of glass, the first piece of glass having a first outer shape of each side, at the time of being cut, bulging outwards gradually with respect to a connection line of two opposing ends of the side, and a vertical distance from a point on the side between an opposing end of the two opposing ends and a midpoint of the side to the connection line of the two opposing ends of the side increasing gradually in a direction from the end to the midpoint; setting a bulging amount of the first outer shape of the first piece of glass to be the same as a preset contraction amount, wherein the bulging amount is, when respective sides of the first piece of glass protrude beyond the connection lines of the corresponding opposing 13 and 15-20 are depended on claim 12 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871